  Dated: January 24, 2019

  The following is ORDERED:




_____________________________________________________________________




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF OKLAHOMA



  In re:

  Buffington, Jeffery L.                                       Case No. 17-81058-TRC
  Buffington, Kathleen R.,                                     Chapter 7

                         Debtors.

                      ORDER DENYING MOTION FOR TURNOVER

           Before the Court is Creditor VFS US LLC’s Motion for Turnover of Collateral (Docket

  Entry 112), Debtor Jeffery L. Buffington’s response in objection (Docket Entry 115), and VFS’

  Reply (Docket Entry 116). After hearing arguments and reviewing the file, this Court finds that it

  must deny the motion because it no longer has jurisdiction over the collateral.

            VFS seeks an order from this Court directing Debtors, specifically Jeffery Buffington, to

  turn over a 2014 Volvo Truck Tractor, Model VNL 64T 300, VIN 4V4NC9EH9EN163244, that

  it claims is security for indebtedness of Jeffery Buffington to VFS. VFS states that it previously




   Case 17-81058        Doc 130     Filed 01/24/19 Entered 01/24/19 13:08:31           Desc Main
                                     Document     Page 1 of 3
obtained relief from the stay regarding this 2014 Volvo Truck, but Buffington refuses to turn

over possession. Buffington argues that he has made payments to VFS and is not in default.

During a telephonic hearing held December 9, 2018, attended by Counsel for Creditor VFS and

Debtor Jeffery Buffington, the Chapter 7 Trustee, Charles Greenough, stated that he had been

directed to abandon any interest he had in the 2014 Volvo Truck and thus it was not property of

the bankruptcy estate.

       The Trustee is correct. On November 6, 2017, VFS filed an Amended Motion for Relief

from the Automatic Stay and Abandonment regarding the 2014 Volvo Truck Tractor, Model

VNL 64T 300, VIN 4V4NC9EH9EN163244 (Docket Entry 27) pursuant to 11 U.S.C. §§ 362

and 554(b). After proper service and notice, no objections were filed. On November 21, 2017,

this Court entered the Order granting VFS’ motion, granting relief from the automatic stay and

directing the Trustee to abandon any interest in the 2014 Volvo Truck (Docket Entry 39).

       Bankruptcy courts are courts of limited jurisdiction. While this Court has jurisdiction to

order turnover of property, such authority is limited to property of the bankruptcy estate. 28

U.S.C. § 157(b)(2)(E). Once property is abandoned, it is no longer property of the estate and the

bankruptcy court’s jurisdiction lapses. See Samson Resources Co. v. Valero Marketing & Supply

Co., 449 B.R. 120 (D.N.M. 2011) (citing In re Xonics, Inc., 813 F.2d 127, 131 (7th Cir. 1987)).

Abandonment constitutes a divesture of the estate’s interests in the identified property. 5 Collier

on Bankruptcy ¶ 554.02[3] (16th ed. 2018). Property abandoned pursuant to §554 reverts to the

debtor and debtor’s rights are treated as if the bankruptcy was not filed. Normally, property is

abandoned to any party with a possessory interest in the property. Id. See also In re Dewsnup,

908 F.2d 588, 590 (10th Cir. 1990), aff’d, 112 S. Ct. 773. Here, it was alleged that Debtors had

possession of the 2014 Volvo Truck at the time of abandonment but may have allowed another




 Case 17-81058       Doc 130      Filed 01/24/19 Entered 01/24/19 13:08:31            Desc Main
                                   Document     Page 2 of 3
truck driver to use this vehicle. The fact that this property may at one time have been part of the

bankruptcy estate does not give this Court the power to exercise any control over it now nor to

resolve this dispute.

       Since the property is not part of the bankruptcy estate, this Court lacks jurisdiction to

enter an order directing the proper disposition of the property. VFS is not left without a remedy.

It can pursue its rights in accordance with state law.

       IT IS THEREFORE ORDERED that Creditor VFS US LLC’s Motion for Turnover of

Collateral (Docket Entry 112) is denied.

       Movant shall provide notice of this Order to all interested parties.

                                                    ###




 Case 17-81058          Doc 130   Filed 01/24/19 Entered 01/24/19 13:08:31             Desc Main
                                   Document     Page 3 of 3
